UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	June 30, 2015 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 6/30/15 (Unaudited) COMMON STOCKS (95.8%) (a) Shares Value Aerospace and defense (0.9%) Airbus Group SE (France) 25,204 $1,635,343 Bombardier, Inc. Class B (Canada) 828,800 1,493,034 Airlines (0.7%) International Consolidated Airlines Group SA (Spain) (NON) 286,032 2,223,319 Auto components (2.0%) Bridgestone Corp. (Japan) 75,400 2,789,341 Toyo Tire & Rubber Co., Ltd. (Japan) 73,000 1,543,686 Toyota Industries Corp. (Japan) 41,100 2,344,062 Automobiles (3.1%) Fiat Chrysler Automobiles NV (United Kingdom) (NON) 124,094 1,817,868 Tata Motors, Ltd. (India) 339,677 2,315,810 Toyota Motor Corp. (Japan) 55,200 3,699,846 Yamaha Motor Co., Ltd. (Japan) 122,300 2,675,141 Banks (6.2%) Axis Bank, Ltd. (India) 198,539 1,742,672 Bank of Ireland (Ireland) (NON) 6,633,516 2,677,125 Credicorp, Ltd. (Peru) 14,000 1,944,880 Dubai Islamic Bank PJSC (United Arab Emirates) 691,309 1,287,417 Grupo Financiero Banorte SAB de CV (Mexico) 366,600 2,015,688 Metro Bank PLC (acquired 1/15/14, cost $1,092,323) (Private) (United Kingdom) (F) (RES) (NON) 51,316 1,216,509 Natixis SA (France) 347,255 2,498,970 Permanent TSB Group Holdings PLC (Ireland) (NON) 701,305 3,668,438 Sumitomo Mitsui Financial Group, Inc. (Japan) 30,100 1,342,615 Virgin Money Holdings UK PLC (United Kingdom) (NON) 327,345 2,265,671 Beverages (1.4%) Anheuser-Busch InBev NV (Belgium) 26,081 3,125,712 Britvic PLC (United Kingdom) 132,854 1,497,759 Biotechnology (2.2%) Celgene Corp. (NON) 16,400 1,898,054 China Biologic Products, Inc. (China) (NON) (S) 15,600 1,796,496 Gilead Sciences, Inc. 17,200 2,013,776 Grifols SA ADR (Spain) 59,315 1,836,986 Building products (2.0%) Assa Abloy AB Class B (Sweden) 144,441 2,719,861 Compagnie De Saint-Gobain (France) 48,518 2,178,215 LIXIL Group Corp. (Japan) 97,200 1,929,942 Capital markets (1.2%) KKR & Co. LP 79,800 1,823,430 UBS Group AG (Switzerland) 104,724 2,221,164 Chemicals (2.4%) Akzo Nobel NV (Netherlands) 20,437 1,487,123 Monsanto Co. 11,600 1,236,444 Symrise AG (Germany) 53,017 3,290,430 Syngenta AG (Switzerland) 4,681 1,902,540 Commercial services and supplies (3.0%) Kaba Holding AG Class B (Switzerland) 3,311 1,970,770 Regus PLC (United Kingdom) 1,163,473 4,775,015 Sohgo Security Services Co., Ltd. (Japan) 46,500 1,835,151 Tyco International PLC 34,400 1,323,712 Communications equipment (0.6%) Alcatel-Lucent (France) (NON) 553,813 2,017,723 Construction and engineering (1.0%) IRB Infrastructure Developers, Ltd. (India) 357,164 1,309,358 Mota-Engil Africa NV (Angola) (NON) 45,692 343,843 Mota-Engil SGPS SA (Portugal) (S) 605,778 1,541,152 Containers and packaging (0.6%) Smurfit Kappa Group PLC (Ireland) 67,222 1,851,827 Diversified financial services (1.9%) Challenger, Ltd. (Australia) 781,925 4,054,138 Eurazeo SA (France) 36,606 2,422,084 Diversified telecommunication services (2.6%) Cellnex Telecom SAU 144A (Spain) (NON) 65,143 1,102,079 Com Hem Holding AB (Sweden) 362,363 3,359,240 Iliad SA (France) 4,484 994,048 Telecom Italia SpA RSP (Italy) 3,336,273 3,405,150 Electrical equipment (0.3%) Jiangnan Group, Ltd. (China) 3,410,000 981,004 Electronic equipment, instruments, and components (2.9%) Japan Display, Inc. (Japan) (NON) 475,600 1,791,491 Jenoptik AG (Germany) 83,324 1,005,110 Murata Manufacturing Co., Ltd. (Japan) 29,100 5,078,858 Sophos Group PLC 144A (United Kingdom) (NON) 90,901 334,218 Wasion Group Holdings, Ltd. (Hong Kong) 882,000 1,360,853 Energy equipment and services (0.7%) Ezion Holdings, Ltd. (Singapore) (S) 2,892,380 2,201,202 Food products (5.1%) Associated British Foods PLC (United Kingdom) 92,121 4,155,632 Barry Callebaut AG (Switzerland) 2,979 3,393,374 Kerry Group PLC Class A (Ireland) 47,533 3,523,448 Nestle SA (Switzerland) 54,804 3,956,650 WH Group, Ltd. 144A (Hong Kong) (NON) 3,006,951 2,048,197 Gas utilities (1.0%) Tokyo Gas Co., Ltd. (Japan) 639,000 3,393,798 Health-care equipment and supplies (0.4%) Sartorius AG (Preference) (Germany) 6,577 1,222,672 Hotels, restaurants, and leisure (3.1%) Accor SA (France) 24,768 1,250,022 Compass Group PLC (United Kingdom) 321,456 5,318,574 Dalata Hotel Group PLC (Ireland) (NON) 308,041 1,236,310 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 51,300 1,007,019 Thomas Cook Group PLC (United Kingdom) (NON) 790,945 1,700,112 Household durables (1.1%) Panasonic Corp. (Japan) 108,200 1,486,606 Skyworth Digital Holdings, Ltd. (China) 2,510,000 2,234,263 Household products (1.3%) Henkel AG & Co. KGaA (Preference) (Germany) 37,858 4,245,921 Independent power and renewable electricity producers (0.4%) China Resources Power Holdings Co., Ltd. (China) 512,000 1,430,011 Industrial conglomerates (1.0%) Rheinmetall AG (Germany) 42,441 2,152,138 Siemens AG (Germany) 12,743 1,283,560 Insurance (4.6%) Admiral Group PLC (United Kingdom) 80,300 1,749,997 AIA Group, Ltd. (Hong Kong) 919,400 6,019,383 Prudential PLC (United Kingdom) 239,505 5,767,138 St James's Place PLC (United Kingdom) 139,099 1,980,147 Internet and catalog retail (0.9%) Ctrip.com International, Ltd. ADR (China) (NON) 17,400 1,263,588 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,255,426) (Private) (Germany) (F) (RES) (NON) 163 1,119,291 FabFurnish GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 Global Fashion Holding SA (acquired 8/2/13, cost $351,064) (Private) (Brazil) (F) (RES) (NON) 8,287 215,340 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $7) (Private) (Brazil) (F) (RES) (NON) 5 4 New Middle East Other Assets GmbH (acquired 8/2/13, cost $3) (Private) (Brazil) (F) (RES) (NON) 2 2 Zalando SE (Germany) (NON) 14,415 481,394 Internet software and services (1.6%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 23,390 1,924,295 Pandora Media, Inc. (NON) 58,200 904,428 Tencent Holdings, Ltd. (China) 119,800 2,390,884 Machinery (0.6%) JTEKT Corp (Japan) 114,300 2,164,868 Media (3.9%) Atresmedia Corporacion de Medios de Comunicacion SA (Spain) 94,013 1,456,864 Global Mediacom Tbk PT (Indonesia) 10,301,300 903,996 Mediaset SpA (Italy) 298,560 1,435,247 Nippon Television Holdings, Inc. (Japan) 69,700 1,232,998 Numericable-SFR (France) (NON) 44,076 2,336,271 ProSiebenSat.1 Media AG (Germany) 23,639 1,167,479 Quebecor, Inc. Class B (Canada) 74,700 1,867,201 WPP PLC (United Kingdom) 125,210 2,805,458 Metals and mining (0.5%) BHP Billiton, Ltd. (Australia) 76,689 1,600,533 Multi-utilities (1.0%) Veolia Environnement SA (France) 161,241 3,287,801 Oil, gas, and consumable fuels (1.7%) BG Group PLC (United Kingdom) 93,995 1,564,772 Genel Energy PLC (United Kingdom) (NON) 240,227 1,913,705 Total SA (France) 48,884 2,374,491 Personal products (1.5%) Coty, Inc. Class A (NON) 94,100 3,008,377 Shiseido Co., Ltd. (Japan) 91,400 2,074,676 Pharmaceuticals (11.8%) Allergan PLC (NON) 11,000 3,338,060 Astellas Pharma, Inc. (Japan) 357,700 5,101,649 AstraZeneca PLC (United Kingdom) 53,437 3,374,468 Bayer AG (Germany) 18,156 2,541,284 Bristol-Myers Squibb Co. 21,700 1,443,918 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) (S) 7,860,000 1,470,287 Novartis AG (Switzerland) 96,757 9,536,507 Sanofi (France) 15,715 1,545,953 Shionogi & Co., Ltd. (Japan) 57,500 2,229,338 Shire PLC (United Kingdom) 63,590 5,090,709 STADA Arzneimittel AG (Germany) 30,184 1,018,099 UCB SA (Belgium) 40,532 2,909,596 Real estate investment trusts (REITs) (2.0%) Emlak Konut Gayrimenkul Yatirim Ortakligi AS (Turkey) 1,808,632 1,862,552 Hibernia REIT PLC (Ireland) 2,343,456 3,291,877 Japan Hotel REIT Investment Corp (Japan) 2,262 1,506,337 Real estate management and development (2.7%) DAMAC Properties Dubai Co. PJSC (United Arab Emirates) (NON) 1,403,818 1,177,206 Foxtons Group PLC (United Kingdom) 667,096 2,483,125 Kennedy-Wilson Holdings, Inc. 79,605 1,957,487 Oberoi Realty, Ltd. (India) 353,038 1,508,506 Sumitomo Realty & Development Co., Ltd. (Japan) 59,000 2,069,833 Road and rail (0.3%) Keisei Electric Railway Co., Ltd. (Japan) 89,000 1,058,823 Semiconductors and semiconductor equipment (1.8%) Silergy Corp. (Taiwan) 219,992 2,260,204 Sumco Corp. (Japan) 169,400 2,121,912 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 367,000 1,671,182 Software (1.3%) Nintendo Co., Ltd. (Japan) 16,200 2,709,597 TiVo, Inc. (NON) 173,200 1,756,248 Specialty retail (0.7%) Sports Direct International PLC (United Kingdom) (NON) 215,410 2,431,856 Technology hardware, storage, and peripherals (1.5%) Casetek Holdings, Ltd. (Taiwan) 221,000 1,368,066 Lenovo Group, Ltd. (China) 1,006,000 1,393,843 Samsung Electronics Co., Ltd. (South Korea) 1,951 2,217,821 Textiles, apparel, and luxury goods (1.7%) Luxottica Group SpA (Italy) 46,506 3,092,685 Moncler SpA (Italy) 138,095 2,558,735 Thrifts and mortgage finance (0.8%) Dewan Housing Finance Corp., Ltd. (India) 292,978 1,936,701 Home Capital Group, Inc. (Canada) 22,400 776,199 Tobacco (0.9%) Japan Tobacco, Inc. (Japan) 85,200 3,035,622 Trading companies and distributors (2.1%) Mitsubishi Corp. (Japan) 142,400 3,132,253 Wolseley PLC (United Kingdom) 59,474 3,796,813 Transportation infrastructure (1.1%) Aena SA (Spain) (NON) 12,591 1,315,835 Sumitomo Warehouse Co., Ltd. (The) (Japan) 413,000 2,308,224 Water utilities (0.2%) Sound Global, Ltd. (China) (F) (NON) (S) 899,000 722,376 Wireless telecommunication services (1.5%) Bharti Infratel, Ltd. (India) 251,824 1,767,672 KDDI Corp. (Japan) 134,200 3,239,174 Total common stocks (cost $297,614,067) INVESTMENT COMPANIES (0.8%) (a) Shares Value Market Vectors Russia ETF (Russia) 111,700 $2,041,876 Market Vectors Vietnam ETF (Vietnam) (S) 42,800 797,792 Total investment companies (cost $2,919,177) WARRANTS (0.5%) (a) (NON) Expiration date Strike Price Warrants Value Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 $0.00 342,000 $1,748,331 Total warrants (cost $1,391,206) SHORT-TERM INVESTMENTS (5.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 8,103,427 $8,103,427 Putnam Short Term Investment Fund 0.10% (AFF) Shares 8,580,259 8,580,259 SSgA Prime Money Market Fund Class N 0.04% (P) Shares 359,000 359,000 U.S. Treasury Bills 0.02%, August 20, 2015 (SEGSF) $110,000 109,998 U.S. Treasury Bills 0.02%, October 8, 2015 125,000 124,996 Total short-term investments (cost $17,277,678) TOTAL INVESTMENTS Total investments (cost $319,202,128) (b) FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $74,399,802) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Buy 9/16/15 $176,198 $150,392 $25,806 Japanese Yen Sell 8/19/15 1,009,579 1,029,897 20,318 Barclays Bank PLC Canadian Dollar Buy 7/15/15 235,748 232,617 3,131 Euro Buy 9/16/15 4,691,132 4,766,294 (75,162) Hong Kong Dollar Sell 8/19/15 950,160 949,011 (1,149) Japanese Yen Buy 8/19/15 357,173 364,748 (7,575) Singapore Dollar Buy 8/19/15 1,124,553 1,140,585 (16,032) Swiss Franc Buy 9/16/15 706,502 699,363 7,139 Citibank, N.A. British Pound Sell 9/16/15 193,786 188,084 (5,702) Danish Krone Buy 9/16/15 9,277,067 9,251,869 25,198 Euro Buy 9/16/15 452,551 444,854 7,697 Japanese Yen Sell 8/19/15 7,069,630 7,219,264 149,634 Credit Suisse International Australian Dollar Buy 7/15/15 951,325 880,744 70,581 Canadian Dollar Sell 7/15/15 1,913,762 1,888,001 (25,761) Euro Buy 9/16/15 7,768,035 7,643,382 124,653 Japanese Yen Buy 8/19/15 1,400,913 1,428,652 (27,739) Norwegian Krone Buy 9/16/15 1,839,421 1,852,657 (13,236) Swiss Franc Buy 9/16/15 1,736,863 1,719,087 17,776 Deutsche Bank AG Australian Dollar Sell 7/15/15 841,613 827,798 (13,815) British Pound Buy 9/16/15 334,650 428,899 (94,249) Euro Buy 9/16/15 351,327 301,585 49,742 Goldman Sachs International British Pound Sell 9/16/15 1,366,712 1,368,373 1,661 HSBC Bank USA, National Association British Pound Sell 9/16/15 1,630,852 1,582,767 (48,085) Euro Sell 9/16/15 413,490 406,576 (6,914) JPMorgan Chase Bank N.A. British Pound Sell 9/16/15 1,497,840 1,462,192 (35,648) Euro Sell 9/16/15 1,615,904 1,593,637 (22,267) Japanese Yen Buy 8/19/15 1,033,108 1,083,259 (50,151) Norwegian Krone Buy 9/16/15 924,542 929,104 (4,562) Singapore Dollar Buy 8/19/15 1,562,592 1,584,501 (21,909) South Korean Won Sell 8/19/15 2,424,368 2,494,228 69,860 Swedish Krona Buy 9/16/15 1,349,766 1,340,048 9,718 Swiss Franc Sell 9/16/15 342,953 390,114 47,161 State Street Bank and Trust Co. Australian Dollar Buy 7/15/15 280,640 269,087 11,553 British Pound Buy 9/16/15 568,639 551,948 16,691 Euro Sell 9/16/15 1,724,160 1,628,533 (95,627) Israeli Shekel Buy 7/15/15 1,459,719 1,455,108 4,611 Japanese Yen Sell 8/19/15 3,179,213 3,246,891 67,678 Swiss Franc Sell 9/16/15 1,185,585 1,173,575 (12,010) UBS AG British Pound Buy 9/16/15 1,691,783 1,641,816 49,967 Euro Buy 9/16/15 156,021 155,737 284 Japanese Yen Buy 8/19/15 2,458,976 2,416,154 42,822 Swiss Franc Sell 9/16/15 3,084,645 3,125,971 41,326 WestPac Banking Corp. Euro Sell 9/16/15 1,110,229 1,092,400 (17,829) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund PJSC Public Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2014 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $335,337,422. (b) The aggregate identified cost on a tax basis is $319,516,958, resulting in gross unrealized appreciation and depreciation of $41,714,757 and $17,975,072, respectively, or net unrealized appreciation of $23,739,685. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $2,551,150, or 0.8% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $7,377,503 $87,980,492 $86,777,736 $4,125 $8,580,259 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $8,103,427, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $7,996,882. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $252,265 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): Japan 19.1% United Kingdom 16.7 United States 8.8 Switzerland 6.9 France 6.7 Germany 5.8 China 5.2 Ireland 4.9 India 3.2 Italy 3.1 Hong Kong 3.1 Spain 2.4 Sweden 1.8 Belgium 1.8 Australia 1.7 Taiwan 1.6 Canada 1.2 United Arab Emirates 0.7 South Korea 0.7 Singapore 0.7 Russia 0.6 Mexico 0.6 Peru 0.6 Turkey 0.6 Portugal 0.5 Other 1.0 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $143,167 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $235,700 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $110,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $54,452,432 $— $1,334,641 Consumer staples 34,065,368 — — Energy 8,054,170 — — Financials 64,050,780 — 1,216,509 Health care 48,367,852 — — Industrials 43,472,233 — — Information technology 32,306,733 — — Materials 11,368,897 — — Telecommunication services 13,867,363 — — Utilities 8,111,610 722,376 — Total common stocks Investment companies 2,839,668 — — Warrants — 1,748,331 — Short-term investments 8,939,259 8,338,421 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $269,585 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$865,007	$595,422 Equity contracts	1,748,331	— Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$125,500,000 Warrants (number of warrants)$100,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $46,124 $10,270 $182,529 $213,010 $49,742 $1,661 $— $126,739 $100,533 $134,399 $— $865,007 Total Assets $46,124 $10,270 $182,529 $213,010 $49,742 $1,661 $— $126,739 $100,533 $134,399 $— $865,007 Liabilities: Forward currency contracts# — 99,918 5,702 66,736 108,064 — 54,999 134,537 107,637 — 17,829 595,422 Total Liabilities $— $99,918 $5,702 $66,736 $108,064 $— $54,999 $134,537 $107,637 $— $17,829 $595,422 Total Financial and Derivative Net Assets $46,124 $(89,648) $176,827 $146,274 $(58,322) $1,661 $(54,999) $(7,798) $(7,104) $134,399 $(17,829) $269,585 Total collateral received (pledged)##† $— $— $176,827 $146,274 $(58,322) $— $— $— $— $134,399 $— Net amount $46,124 $(89,648) $— $— $— $1,661 $(54,999) $(7,798) $(7,104) $— $(17,829) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: August 28, 2015
